Citation Nr: 0507843	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  01-09 720A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.

2.  Entitlement to an increased (compensable) disability 
rating for residuals of left ear otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2000 RO decision which denied 
compensable disability ratings for residuals of left ear 
otitis media, and for left ear hearing loss.  In February 
2001, the veteran filed a notice of disagreement, and in 
August 2001, the RO issued a statement of the case (SOC).  In 
December 2001, the veteran perfected his appeal herein.

In December 2002, the RO issued a decision which, in 
pertinent part, granted service connection for right ear 
hearing loss.  The RO then rated the veteran's service-
connected bilateral hearing loss as noncompensable, effective 
from May 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that increased disability ratings are 
warranted for his service-connected bilateral hearing loss 
and for his residuals of left ear otitis media.   

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

Initially, the Board notes that the veteran underwent a VA 
examination for ear disease in June 2003.  This evidence has 
not been reviewed by the RO.  Thus, the Board must return the 
case to the RO for consideration of the additional evidence 
and issuance of a supplemental statement of the case.  See 
38 C.F.R. § 19.31; Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

At his hearing before the Board, the veteran testified that 
he was receiving ongoing treatment for his bilateral hearing 
loss and residuals of left ear otitis media at the VA medical 
clinic in East Orange, New Jersey.

In view of the foregoing, the case is remanded for the 
following action:  

1.  Please seek to obtain the veteran's 
treatment records, relating to bilateral 
hearing loss and residuals of left ear 
otitis media, from the VA medical center 
in East Orange, New Jersey, from 1999 to 
the present.

2.  Please review the veteran's claims 
for increased ratings for bilateral 
hearing loss and for residuals of left 
ear otitis media.  This should include 
review of the additional evidence 
received since the January 2003 
supplemental statement of the case.  If 
any of the claims remain denied, please 
issue a supplemental statement of the 
case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



